Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered November 16, 1999, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People did not engage in pervasive or egregious misconduct during their sum*368mation (see e.g. People v Gomez, 156 AD2d 462; People v Simms, 130 AD2d 525). Moreover, the trial court’s charge to the jury stated the material principles of law applicable to the case and did not remove issues from the jury (see People v Baez, 268 AD2d 201; People v Turton, 221 AD2d 671). Ritter, J.P., Altman, H. Miller and Adams, JJ., concur.